--------------------------------------------------------------------------------

Exhibit 10.1

English Translation of Shaanxi Province Construction Agreement
(Model Contract)


 

Prepared by
Department of Construction of Shaanxi Province
Administration for Industry and Commerce of Shaanxi Province


--------------------------------------------------------------------------------

Part One Agreement

Full name of the Owner: Shaanxi Milkgoat Goat Dairy Co., Ltd.

Full name of the Contractor: China Tenth Metallurgical Group Corporation

WHEREAS, the Owner has hired the Contractor to conduct the construction of the
project under this agreement, which construction commenced on October 1, 2010,
both parties agreed that this agreement shall govern the whole construction
process.

In accordance with the "Contract Law of the People’s Republic of China," the
"Construction Law of China" and other relevant laws, administrative rules and
regulations, on a basis of equality, voluntariness, fairness and the principles
of honesty and credibility, the parties entered into this agreement regarding
the construction work hereof (this “Agreement”).

I. Project Overview

Project Name: Shaanxi Milkgoat 200 Tons of Raw Goat Milk Daily Processing
Project (the “Project”)
Project Location: North Houhuai Road, Weinan Economic and Technological
Development Zone
Structure: Frame Structure   Floors:    4       Building Area:  6,051.95 square
meter 
Group projects shall have a schedule of the contracting projects with the
respective contractors attached (Annex 1)
Project Approval No.: No.[2009] 207 Document issued by Weilinjin
Fund Sources: self-raised

II. The Scope of the Project

Contract Scope: Research and Development Building and Vestibule of the Project

What are not included in the contract scope: steel roof of the main plant, fire
safety project

III. Term of Agreement:

457 calendar days

Commencement Date: October 1, 2010

Completion Date: December 31, 2011

IV. Quality Standards

Project quality standards: High quality structure in Weinan City (referring to
the project quality grade appraised and recorded in the construction quality
supervision department, upon the project completion assessment by the Owner and
the supervision authority.)

V. Fee

1. The total contract price: RMB ten million, six hundred and seventy-three
thousand, five hundred and twenty-two, and seventy-five cents (10,673,522.75)
Yuan Project advanced payment of RMB3, 500,000 has been paid to the Contractor
in December 2010 and January 2011, respectively by the Owner.

2

--------------------------------------------------------------------------------

5% of the remaining balance deducting the reserved amount shall be used as
quality guarantee fee, and be paid after the warranty period.

2. The comprehensive unit price: referring to the Contractor's quote.

VI. Other Documents Included in this Agreement

  1.

This Agreement

  2.

Special Terms and Conditions of this Agreement

  3.

General Terms and Conditions of this Agreement

  4.

Bid-winning Notice

  5.

Tender Document, Engineering Bid or Budget Statement and its Appendix

  6.

Bidding Document, Question-answering Minutes and Engineering Volume List

  7.

Drawings

  8.

Standard, Specifications and Relevant Technical Documents

The negotiations, amendment and other written agreements or documents between
the parties regarding this project shall be deemed as an integral part of this
Agreement.

VII. The terms in this Agreement shall have the same meanings as are assigned to
them in Part Two of this Agreement – General Terms and Conditions.

VIII. The Contractor agrees to conduct and complete the construction pursuant to
thei Agreement and provides warranty during the quality warranty period.

IX. The Owner agrees to pay the Contractor the contract price and other accounts
payable according to the terms and methods set forth in this Agreement.

X. Validity of the Agreement

Contract Date: June 16, 2011
Contract location: Weinan
This Agreement becomes effective upon being sealed by both parties.

  The Owner: (Company Seal) The Contractor: (Company Seal)   Address:
_________________ Address: ______________________   Postal Code: _____________
 Postal Code: ___________________   Legal representative: __________ Legal
representative: _________   Entrusted representative: _______ Entrusted
representative: ______   Phone: ________________ Phone: __________________  
Fax: _________________ Fax: ________________   Bank: ______________ Bank:
_____________   Account Number: _______________ Account Number: ___________

3

--------------------------------------------------------------------------------

Part Two General Terms

I. Definitions and Contract Documents

1. Definitions

The following terms shall have the definition as defined in this article unless
otherwise stipulated in this Agreement.

1.1 General Terms: Terms set forth under laws and administrative regulations and
the need for the construction works, which shall be used in the overall
situation in construction works.

1.2 Special Terms: Terms agreed and decided by the Owner and the Contractor
under the laws and administrative regulations, considering the specific
engineering practice, which are regarded as specification, supplement or
amendment to the General Terms.

1.3 The Owner: The party as specified in the agreement that is qualified to be
the project Owner and is able to pay the contract price, and any legal successor
of the Owner party.

1.4 The Contractor: The party as specified in the agreement that is qualified
for construction of the project and is accepted by the Owner, and any legal
successor of the Contractor.

1.5 The Project Manager: The representative as appointed by the Contractor to be
responsible for the construction management and performance of the contract.

1.6 The Designer: The firm appointed by the Owner to be responsible for the
design of this Project, who has obtained the relevant qualification certificate
for project design.

1.7 The Supervisor: The firm appointed by the Owner to be responsible for the
supervision of this Project, who has obtained the relevant qualification
certificate for project supervision.

1.8 The Engineers: The general supervision engineer appointed by the Supervisor
or the representative appointed by the Owner taking care of the contract
performance. Their identity and authority shall be specified by the Owner and
the Contractor in the Special Terms of the Agreement.

1.9 The Project Price Governing Authority: The relevant department of the State
Council, the construction administrative departments of the local government at
or above the county level or the project price governing institute as authorized
by the above mentioned departments.

1.10 The Project: The project within the contracting scope agreed in this
Agreement by the Owner and the Contractor.

1.11 List of Construction Volume: the detailed list of sub-segment of the
proposed project, measures, projects, other project names and details.

1.12 The Comprehensive Unit Price: the required labor costs, materials,
mechanical working costs, management fees and profits, and the risk factors to
complete a provided project unit listed on the List of Construction Volume.

1.13 The Contract Price: The amount specified in this Agreement by both parties
that the Owner shall pay to the Contractor provided that the Contractor has
completed all the works within the contract scope and undertaken the
responsibility of quality warranty in strict and full compliance with the
contractual provisions.

1.14 The Reserved Amount: the amount reserved by the Contractor for any changes
that may occur. 1.15 Subcontract and Material Purchase Fees: the work allowed
for subcontracting by the Contractor in accordance related regulations, and the
amount reserved for materials supplying by the appointed subcontractor or
material supplier.

1.16 General Contracting Service Charge: the required fees in line with the
coordination of subcontracting and material purchase.

1.17 Cost of Sporadic Work of the Project: the required amount of cost for
sporadic work estimated in order to complete the Project quantity proposed by
the Contractor.

1.18 The Additional Contract Price: In case the Contract Price needs to be
increased during the performance of the Agreement, the increasing part
calculated according to the method agreed by both parties after the confirmation
and approval of the Owner.

1.19 Expenses: The expenditures excluded from the Contract Price and to be borne
by either the Owner or by the Contractor.

1.20 Project Period: The term of the construction that is specified in the
Agreement by both parties and are calculated based on calendar days (including
all weekends and statutory holidays).

1.21 The Commencement Date: The date on which the Contractor commences the
construction hereunder as specified in the Agreement.

4

--------------------------------------------------------------------------------

1.22 The Completion Date: The absolute or relative date on which the Contractor
completes the works under the contract scope as specified in the Agreement.

1.23 The Drawings: Any and all the drawings satisfactory to the construction
requirements of the Contractor (including accessorial instructions and related
materials), which are presented by the Owner.

1.24 The Site: The site provided by the Owner for the purpose of constructing
the Project and any other place specified by the Owner in the Drawings for the
purpose of constructing the Project.

1.25 Written Form: The form where the contents it carries can be tangibly
represented, such as agreements, letters and digital documents (including
telegrams, telexes, facsimiles, electronic data interchange and e-mails).

1.26 Liability for Beach of Contract: The liability to be taken by either party
who fails to fulfill the contractual obligations or fails to perform its
contractual obligations in compliance with the agreements hereunder.

1.27 Claim: The claim filed by one party against the other for economic
compensation and/or extending the Project Period for the actual losses that are
caused not due to claiming party’s fault, but due to a reason attributable to
the other party during the performance of this Contract.

1.28 Force Majeure: Any objective situation that is unforeseeable, unavoidable
or unconquerable as defined in details in Article 37.1 of this General Terms of
the Agreement.

1.29 Hour or day: In the Agreement, where a period is specified to be calculated
by hour, the period shall be calculated from the effective commencement of the
event (the break time not to be deducted); where a period is specified to be
calculated by day, the day of commencement shall not be included, and the
calculation shall start from the following day. Where the final day of a time
limit falls on a public holiday or other statutory holidays, the day after the
holiday shall be deemed to be the final day of the time limit, but this shall
not apply to the case of Completion Date. Closing time for the final day of a
time limit shall be midnight 24:00.

2. Contract Documents and Priority

2.1The documents of the Agreement shall be taken as mutually explanatory and
interpretable of one another. Their priority for interpretation shall be as
follows:

1. This Agreement
2. The Special Terms of the Agreement
3. The General Terms of the Agreement
4. Bid-winning Notice
5. Tender document, engineering bid or budget statement and its appendix
6. Bidding document, question-answering minutes and engineering volume list
7. Drawings
8. Standard, Specifications and Relevant Technical Documents

Any written agreements or any other documents prepared out of negotiations by
the two parties during the performance of the Agreement are regarded as the
components of this Agreement.

2.2 If there is any ambiguity or inconsistency in the Contract Documents, it
shall be settled through friendly consultation between the Owner and the
Contractor, provided that the normal work conditions shall not be affected. The
two parties may as well ask the engineers who is in charge of the supervision to
give an interpretation. In case that an agreement cannot be reached by
consultation, or the interpretation given by the engineer cannot be agreed with,
it shall be settled in accordance with the Article 41 of the Special Terms in
this Agreement

3. Language and Applicable Laws, Standards and Specifications. 3.1 Language

The Contract Documents shall be written, explained and interpreted in Chinese.
If any special terms are determined to be written in two or more than two
languages, the Chinese version shall prevail for explanation and interpretation.

3.2 Applicable Laws and Regulations

The Contract Documents shall be governed by the Chinese laws and administrative
regulations at the level of state. The two parties shall state the relevant laws
and administrative regulations in Special Terms of the Agreement.

3.3 Applicable Standards and Specifications

5

--------------------------------------------------------------------------------

The Owner and the Contractor shall specify the names of the applicable national
standards and specifications in the Special Terms of the Agreement; if there are
no applicable national standards or specifications but industry standards and
specifications, the parties shall specify the names of the applicable industry
standards and specifications; if there are no applicable national or industry
standards or specifications, the parties shall specify the name of the local
standards and specifications to be applied where the Project is located. The
Contractor shall provide the Owner with two sets of agreed standards and
specifications in accordance with the time stated in the Special Terms of the
Agreement.

If there are no corresponding domestic standards and specifications, the Owner
shall make requests for technical requirements for construction to the
Contractor in accordance with the agreed time period stated in the Special Terms
of the Agreement. The Contractor shall propose technical requirements in
accordance with the agreed time period and requirements, and shall not use these
techniques until receiving approval from the Owner. If foreign standards and
specifications are required by the Owner, the Owner shall be responsible for
providing Chinese translation.

All the Expenses for purchasing and translating the standards and specifications
related to the construction process shall be borne by the Owner.

4. Drawings

4.1 The Owner shall provide the Contractor with related sets of drawings by the
date in accordance with the required time period in accordance with in the
Special Terms of the contract. If the Contractor needs additional copies of the
Drawings, the Owner shall duplicate it for the Contractor at the Contractor’s
expense. If the Owner has confidentiality requirements for the Project, it shall
be required in the Special Terms of the Agreement. The expenses related shall be
borne by the Owner, and the Contractor shall perform its confidentiality
obligation within the agreed time period.

4.2 The Contractor shall not provide the Drawings to any third party without the
Owner’s prior consent. When the quality warranty period of the Project expires,
the Contractor shall return all of the Drawings to the Owner except for those
for the Contractor’s filing.

4.3 The Contractor shall keep a full set of the Drawings at the construction
Site for the use of Project inspection by the Engineers and other related
people.

II. General Rights and Obligations of Both Parties

5. Engineers

5.1 For supervision, the Owner shall inform the name of supervision units,
supervision scope and supervision authority to the Contractors in a written
form.

5.2 The chief supervision engineer assigned by the supervision units are stated
as engineers in the Agreement, whose name, function, right are all clearly
stated in the Special Terms of the Agreement. The engineer shall exercise its
authority in accordance with Special Terms in the Agreement. In Special Terms of
the Agreement, the Owner requires that written approval shall be obtained from
the Owner before the engineer exercises certain rights.

5.3 The representatives assigned by the Owner to the construction site are also
called engineers, whose names, functions, rights are all clearly stated in the
Special Terms of the Agreement, but their authorities shall not overlap with
those of the chief supervision engineer assigned by the supervision units. In
case the rights and obligations of the two engineers are not clear, the Owner
shall clarify them and inform the Contractor in a written form.

5.4 During the performance of this Agreement, in case any event affecting the
rights or obligations of the Owner and the Contractor occurs, the Supervision
Engineer in charge of supervision shall handle objectively and fairly such event
in accordance with its authorities as specified in this Agreement. If either
party disputes the decision of the Supervision Engineer, it shall be solved in
accordance with Article 41 of the Special Terms of the Agreement in respect of
dispute settlement.

5.5 The Engineers in charge of supervision shall have no rights to terminate or
waive any of the Contractor’s rights or obligations as agreed in the Agreement,
unless otherwise stipulated clearly in this Agreement or approved by the Owner.

5.6 For representative assigned by the Owner to the construction site to perform
the Agreement but not in charge of supervision, their rights and obligations
shall be set forth clearly in the Special Terms of the Agreement.

6

--------------------------------------------------------------------------------

6. Appointment of the Engineers and Instruction of the Engineers

6.1 The engineers may appoint representatives to excise rights as agreed in the
Agreement, and may also withdraw the appointment when necessary. Both
appointment and withdrawal shall be notified to the Contractor in a written form
seven days in advance. The engineer in charge of supervision shall also notify
the Owner about the appointment and withdrawal. The appointment letter and
withdrawal notice are both regarded as annexes of this Agreement.

Any written letters sent to the Contractor by the engineer representatives
within the authorized scope have the same effect as the letters sent by the
engineer. If there is any doubt about the written letter sent by the engineer
representatives, the Contractor may submit the letter to the engineer to ask for
confirmation. If any mistakes happen in the instructions of the representatives,
the engineer shall make corrections.

Except the engineers and their representatives, all other personnel’s assigned
to the construction site by the Owner have no rights to give any instructions to
the Contractor.

6.2 The instruction or notice from the Engineers shall be signed by the
Engineers and sent to the Project Manager in writing, and shall be valid at the
time when the Project Manager signs with his personal signature and writes down
the delivery time on it. When necessary, the Engineers may make an oral
instruction, which shall be confirmed in writing within 48 hours thereafter, and
the Contractor shall implement the instruction. If the Engineers cannot provide
his writing confirmation in a timely manner, the Contractor shall require the
confirmation in writing within seven days after the Engineers give the oral
instruction. The oral instruction will be deemed as confirmed if the Engineers
fail to reply within 48 hours after the Contractor submits a request for
confirmation.

If the Contractor considers that the Engineers’ instruction is unreasonable, he
must submit a proposal in writing to the Engineers for modifying the instruction
within 24 hours after receiving the instruction, and the Engineers shall
determine whether to modify the instruction or continue implementing the
original instruction and notify the Contractor in writing thereof within 24
hours after receiving the Contractor’s proposal. In case of emergency, the
Contractor shall implement the Engineers’ instruction which the Engineers
require to be implemented immediately or which the Engineers determine to
continue implementing in spite of the Contractor’s disagreement on it.
Additional contract price or any other loss caused by wrong instructions shall
be borne by the Owner, and the project schedule shall also be extended
accordingly if necessary.

This term shall also be applied to the instructions and notices given by the
engineer representatives.

6.3 The engineers shall provide any required instructions to the Contractor in
accordance with the Agreement, and perform other agreed obligations. If project
schedule delay happens because the engineers fail to perform the agreed
obligations under this Agreement, the Owner shall bear the additional contract
price caused by the delay, compensate the relevant loss of the Contractor, and
extend the Project Period accordingly.

6.4 The Owner shall notify the Contractor in a written form at least seven days
in advance if the engineer will be replaced. The successor must exercise and
perform the predecessor’s rights and obligations as set forth in this Agreement.

7. Project Manager

7.1 The project manager’s name and function shall be stated clearly in the
Special Terms.

7.2 A notice issued by the Contractor according to this Agreement shall be made
in writing, signed by the Project Manager and delivered to the Engineers, and
such notice will only be valid after the Engineers and the Owner’s
Representative sign their respective names and the delivery time on the return
of the notice.

7.3 The Project Manager shall organize the construction work in accordance with
the construction organization design (the construction plan) confirmed by the
Owner and the instructions given by the Engineers and/or the Owner’s
Representative according to this Agreement. In case of emergency and when the
Engineers and the Owner’s Representative are not available, the Project Manager
shall take emergency measures to ensure the safety of the workers, the
properties and the Project, and submit a report to the Engineers and the Owner’s
Representative within 24 hours after such measures are taken. If the Owner or a
third party is responsible for the occurrence of the emergency, the loss
suffered by the Contractor shall be borne by the Owner, and the Project Period
will be postponed accordingly. If the Contractor is responsible for the
emergency, he shall bear the Expenses and the Project Period will not be
postponed.

7.4 If the Contractor needs to replace the Project Manager with sufficient
reason, the Contractor must notify in writing to the Owner at least seven days
in advance about the replacement and such replacement shall be approved by the
Owner. The successor shall continue to exercise and perform the predecessor’s
rights and obligations as set out in the Agreement.

7

--------------------------------------------------------------------------------

7.5 The Owner has the right to require the Contractor to replace the Project
Manager deemed as incompetent by the Owner.

8. Works to be conducted by the Owner

8.1 The Owner shall complete the following works within the agreed time period
stated in the Special Terms:

(1) Complete the work for land confiscation, compensation for demolition of
housing and for relocation of residents and leveling off the construction Site
in order to make the Site meet the construction conditions; and the Owner shall
continue to be responsible for solving any remaining problems arising out of the
above issues after the commencement of the construction.

(2) Connect the lines for supply of water, electricity and telecommunication
necessary for the construction work from the outside of the Site into the Site
and ensure such supplies during the course of construction.

(3) Make available the roadways from the Site to the public roads so as to
satisfy the transportation needs for the Project and ensure smooth
transportation during the construction of the Project

(4) Provide to the Contractor with the geologic and underground pipeline
information of the Site, and be responsible for the truthfulness and accuracy of
such information.

(5) Complete the application and approval formalities for the Construction
Permit, other approvals and permits necessary for the construction works,
temporary land use, interruption of water supply, electricity supply, road
traffic (except for the certificates to prove the Contractor’s qualification).

(6) Confirm the benchmark and Cartesian point of control; submit them to the
Contractor in writing for an on-the-spot delivery and examination.

(7) Organize for the Contractor and the Designer to jointly examine the Drawings
and deliver the design.

(8) Coordinate the work with respect to the protection of the underground
pipelines near the Site, the adjacent buildings and structures (including
preserved cultural relics) and ancient or precious trees, and bear the relevant
expenses.

(9) Other works the Owner shall conduct be set forth in the Special Terms by the
two parties.

8.2 The Owner may assign some work under Article 8.1 to the Contractor. The two
parties shall state such assignment in the Special Terms and all related fees
shall be borne by the Owner.

8.3 If the Owner fails to perform the obligations stated under Article 8.1, and
causes project schedule delay or any loss for the Contractor, the Owner shall
compensate all the losses for the Contractor and extend the Project Period.

9. Works to be conducted by the Contractor

9.1 The Contractor shall complete the following works within the agreed time
period set forth in the Special Terms of the Agreement:

(1) According to the Owner’s instruction, complete the design of the Project,
within the permitted scope of the design qualification level and business. The
design shall not be put into use until confirmation by the engineer, and the
Owner shall bear all relevant cost.

(2) Present the Engineers the annual, quarterly and monthly progress schedule
and relevant progress statistics.

(3) Supply and maintain the lighting or other facilities used in daytime, and be
responsible for safety guard.

(4) Provide the temporary office venue, houses and facilities for living to the
Owner in accordance with the requirements under the Special Terms; the Owner
shall bear relevant cost incurred.

(5) Comply with rules regarding transportation, environmental protection and
safety of construction on the Site, promulgated by the relevant government
authorities and complete relevant formalities and notify the Owner of the
formalities in a written form.

(6) With respect to the completed project, the Contractor shall be responsible
for protecting the completed part before delivery to the Owner. The Contractor
shall repair any damages during the protection period at its own expense. In the
Special Terms, both parties shall specify the parts of the project requiring the
Contractor’s special protection measures and the additional contract price
entailed therefore.

(7) As agreed in Special Terms, complete the work with respect to the protection
of the underground pipelines beneath the Site, the adjacent buildings and
structures (including preserved cultural relics) and ancient or precious trees.

(8) Ensure that the cleanness of the Site is in conformity with the relevant
regulations in respect of environmental sanitation administration; before
delivering the Project, clean the Site to meet the relevant requirements
concerning construction project; and undertake any loss and penalty caused by
the Contractor’s violation of relevant regulations.

(9) Other works the Contractor shall complete shall be set forth in the Special
Terms by the two parties. 9.2 If the Contractor fails to perform the obligations
as stated in Article 9.1, which causes loss to the Owner, the Contractor shall
compensate the relevant losses of the Owner.

8

--------------------------------------------------------------------------------

III. Construction Organization Design and Project Period

10. Progress Schedule

10.1 The Contractor shall present a detailed construction organization design
and the progress schedule to the Engineers by the agreed date in the Agreement.
The engineers shall make confirmation or propose modification opinions within
the agreed period set forth in the Agreement after receiving the above mentioned
documents, failure of which shall be deemed as the consent thereto.

10.2 If units of group projects shall be constructed in phases, the Contractor
shall provide progress schedule for the project units, in accordance with time
the engineer provides the drawings and related information. The two parties
shall set forth such terms in the Special Terms of the Agreement.

10.3 The Contractor shall organize the construction works in accordance with the
process schedule confirmed by the engineer and shall accept the inspection and
supervision by the engineers in respect of the project’s schedule. The
Contractor shall submit improvement measurements as required by the engineer if
the actual work progress is not in accordance with the confirmed schedule, and
shall execute the improvement measurements after approved by the engineer. The
Contractor has no right to claim additional contract price for the improvement
measures if the inconsistency between actual schedule and planned schedule is
attributable to the Contractor.

11. Commencement and Postpone of Commencement Date

11.1 The Contractor shall commence construction on the Commencement Date as
agreed in the Agreement. If the Contractor fails to commence on time, the
Contractor shall submit the requirement to the engineers in writing for
postponing the commencement with the necessary reasons no later than seven days
before the Commencement Date as set forth in this Agreement. Upon receiving the
requirement for postpone, the engineers shall give written response to the
Contractor within 48 hours. If the engineers fail to give response within 48
hours upon receiving the requirement for postpone, an approval may be deemed as
being given, and the Project Period may be extended accordingly. If the
Engineers disagree on the requirement on deferring the commencement or the
Contractor fails to submit the requirement within the prescribed time limit, the
project period cannot be extended.

11.2 If the Contractor cannot commence construction on the Commencement Date as
agreed in the Agreement due to any reasons of the Owner, the engineers should
notify the Contractor in writing for the commencement delay. The Owner shall
compensate any losses caused to the Contractor due to the commencement delay and
extend the Project Period accordingly.

12. Suspension of Execution

If the engineers deem necessary, the engineers may require the Contractor for
project suspension in writing, and shall within 48 hours thereafter, provide a
written statement of opinion. The Contractor shall suspend the construction and
properly protect the completed constructions according to the requirement of the
engineers. The Contractor may submit in writing an application for resuming the
construction after he has implemented the instruction of the engineers, and the
engineers shall reply to such application within 48 hours. The Contractor may
resume the construction work, if the engineers fail to provide the written
statement of opinion within the above-mentioned time limit, or fail to reply
within 48 hours after receiving the resuming application from the Contractor. If
the suspension is due to reasons attributable to the Owner, the Owner shall
assume the additional contract price arising out thereof and the Project Period
shall be extended accordingly; If the suspension is due to reasons attributable
to the Contractor, the expenses arising out there of shall be assumed by the
Contractor and the Project Period shall not be extended.

13. Delay in Project Period

13.1 The Project Period may be postponed after confirmed by the engineers if one
or several of the following matters cause the delay:

9

--------------------------------------------------------------------------------

(1) The Owner fails to provide the drawings and commencement conditions as
agreed in the Special Terms.

(2) The Owner fails to make project advance payment and/or progressing payment,
which renders that the project cannot be continued normally.

(3) The engineer does not offer the necessary instructions or approvals as
agreed in the Agreement, which makes the project construction impossible to be
continued normally.

(4) Modification of the design and/or the project quantity is increased.

(5) Not caused by the Contractor, the water, power or gas supply is shutdown for
more than eight hours within one week.

(6) Force Majeure.

(7)Other situations under which the Project Period shall be extended as agreed
in the Agreement or agreed by the engineers.

13.2 Within 14 days after the occurrence of the above situations in Article
13.1, the Contractor shall submit to the engineers a special deferral report
regarding the content of the delay. After receiving the report, the engineer
shall give confirmation or reply in writing within 14 days upon receiving the
report. If the engineers fail to give the confirmation or give any opinions
within the agreed time limit, it shall be deemed as approval for the project
period extension.

14. Completion of the Project

14.1 The contractor shall complete the project on the Completion Date as set
forth in the Agreement or the postponed date as agreed by the engineers.

14.2 The Contractor shall undertake the liability for breach in accordance with
this General Term of the Agreement if it fails to complete the Project on the
Completion Date as set forth in the Agreement or the postponed date as agreed by
the engineers due to reasons attributable to it.

14.3 During the construction, if the Owner requests to complete the Project
ahead of the schedule, the Owner and the Contractor shall sign an early
completion contract after negotiation, which will be as part of this Agreement.
The early completion contract shall include the Contractor’s measures to ensure
quality and safety of the Project and the conditions offered by the Owner for
the early completion and additional contract price required for the early
completion.

IV. Quality and Inspection

15. Quality of the Project

15.1 The quality of the project shall meet the quality standards as set forth in
this Agreement. If, due to reasons attributable to the Contractor, the Project
fails to meet the quality standards as agreed upon, the Contractor shall
undertake the Liability for Breach.

15.2 If there is dispute on the quality of the Project between both parties, the
Project shall be examined by the project quality examination institute approved
by the Owner. The relevant Expenses and the loss entailed therefor shall be
borne by the liable party, and if both parties are liable, shall be shared
respectively according to either party’s degree of liability.

16. Inspection and Redo

16.1 The Contractor shall execute the construction in strict accordance with the
standards and specifications, requirements of the drawings and instructions made
by the engineers under this Agreement, accept the engineers’ inspection and
examination at any time and provide convenience for the Engineers’ inspection
and examination.

16.2 Once the engineer discovers the part of project which fails to meet the
requirements under the Agreement and the agreed standard, it may require the
Contractor to redo the work, and the Contractor shall rework according to the
time as required by the engineer until the requirements are met. The Contractor
shall bear the rework expenses originating from failure to meet the requirements
as agreed under the Agreement and the Project Period shall not be extended.

16.3 The examination of the engineer should not affect the normal construction
of the Project. If the normal construction is affected by the examination, the
Contractor shall bear the expense occurred by the affected construction. The
additional contract price occurred by the affected construction shall be borne
by the Owner, and the Project Period shall be extended accordingly.

10

--------------------------------------------------------------------------------

16.4 It will be on the Owner’s account if additional contract price is caused by
wrong instructions given by the engineer.

17. Concealed Work and Intermediate Inspection

17.1When the Project is ready to be concealed, or has reached the point for
intermediate inspection stipulated in the Agreement, the Contractor shall
conduct the self-examination, and then notify the engineers in writing to
inspect 48 hours before the concealing and the intermediate inspection. The
Contractor’s notice shall include the content, time and venue of the concealing
and the intermediate inspection. The Contractor shall prepare the inspection
record. Only after the inspection is passed and the Engineers signs on the
record, the Contractor may proceed with the concealing and construction. If the
inspection fails to be passed, the Contractor shall modify the Project within
the time limit set forth by the Engineers and then put it into re-inspection.

17.2 The engineer shall send a notice for postponement to the Contractor in
writing 24 hours before the inspection if it fails to carry out inspection on
time, and the postponement may not exceed 48 hours. If the engineer fails to
require postponement per the time above and refuses to have inspection, the
Contractor may perform the inspection on its account, and the engineer should
admit the inspection record.

17.3 Upon the inspection by the engineer, if the project quality meets the
requirements, specifications and drawings, the engineer shall sign the
inspection record. If the engineer fails to sign the record within 24 hours
after the inspection, it shall be deemed that the engineer accepts the project
quality, and the Contractor can continue the construction.

18. Re-inspection

No matter whether the Engineers have conducted an inspection, whenever they
request a re-inspection of the concealed part, the Contractor shall separate
such part or dig holes as required, and re-conceal or repair such part after the
re-inspection, If the inspection shows the construction satisfactory, the Owner
shall bear all the Additional Contract Price entailed therefore and extend the
Project Period accordingly. If the inspection shows the construction
unsatisfactory, the Contractor shall bear all expenses entailed therefore, and
the project period shall not be extended.

19. Trial Run

19.1 If it is agreed to execute the trial run, the scope of the trial run must
be in strict compliance with the requirements for the Contractor.

19.2 When in the course of production equipment installation, a single machine
is ready for trial run without any load, the Contractor shall organize a trial
run, and shall notify the Owner’s Representative in writing of such trial run 48
hours in advance. The notice shall include the content, time and place of the
trial run. The Contractor shall prepare the record of the trial run, and the
Owner shall provide the necessary conditions for the trial run according to the
Contractor’s requirements. If the trial run meets the standards, the engineer
shall sign on the record of the trial run.

19.3 If the engineer cannot attend the trial run on time, the engineer shall
notify the Contractor in writing at least 24 hours in advance, and the
postponement shall not exceed 48hours. If the engineer fails to ask for a
postponement within the time limit above, and fails to attend trial, it shall be
deemed that the engineer accept the trial run record.

19.4 When in the course of production equipment any installation, the whole set
of machines is ready for a trial run without load, the Owner shall organize a
trial run and shall notify the Contractor in writing of such trial run 48 hours
in advance. The notice shall include the content, time and place of the trial
run, and the requirements to the Contractor. The Contractor shall make the
preparations according to the requirements. If the trial run meets the
standards, the two parties shall sign on the record of the trial run.

19.5 Liabilities of Either Party

(1) If the trial run fails to meet the inspection requirements due to reason of
the design, the Owner shall request the Designer to modify the design, and the
Contractor shall re-install according to the modified design. The additional
Expenses for design modification, demolition and re-installation shall be borne
by the Owner, and the Project Period shall be postponed accordingly.

(2) If the quality of the machine causes the failure of trial run, the party
that purchased the machine shall be responsible to re-purchase or repair it, and
the Contractor shall be responsible for the demolition and re-installation. If
the machine is purchased by the Contractor, the Contractor shall bear the cost
of repair or repurchase, demolition and re-installation, and the Project Period
shall not be extended. If the machines are purchased by the Owner, the Owner
shall bear the above-mentioned costs as Additional Contract Price and the
Project Period will be postponed accordingly.

11

--------------------------------------------------------------------------------

(3) If the failure of trial run is due to the Contractor’s construction, the
Contractor shall re-install and conduct the trial run as request by the Owner’s
Representative and bear all of the relevant Expenses for the reinstallation and
the trial run, and the Project Period shall not be postponed.

(4) In addition to the agreement about the trial run expense in the contract
price term or the Special Term, the Owner shall bear the trial run expense.

(5) If the engineer does not sign on the trial run record 24 hours after the
trial run, it shall be deemed that the engineer accept the record. The
contractor may continue the construction or the completion procedure.

19.6 The Owner shall be responsible for the trial production after the
completion of the project. If the Owner requires to take the trial production
before the completion of the project, or requires the cooperation of the
contractor for the trial, the approval of the Contractor is required and a
supplement agreement is also required.

V. Safety Execution

20. Liability of the Owner

20.1 The Owner shall comply with the relevant regulations with regard to safe
and civilized construction, supervise the Contractor to take measures for safety
protection and civilized construction, and pay related fees as agreed in the
contract.

20.2 The Owner should give education regarding the safety protection and
civilized construction to the people on the construction site, and be
responsible for their safety.

20.3 During construction and warranty period of the contracted project, the
Owner may not request the Contractor to violate safety manufacture, civilized
construction regulation or mandatory standards for construction; the Owner may
not indicate or imply the Contractor to purchase, lease and use protective
tools, machinery equipment, construction machinery, accessories, fire fighting
facilities which can not meet the safety requirements for construction.

20.4 The Owner shall take the corresponding responsibilities occurred by
disobeying the regulations or safety accidents caused by the Owner. The delayed
project period shall not be extended.

21. Liability of the Contractor

21.1 The Contractor shall obey the regulations of security and civilized
construction, establish a sound system of security and civilized construction,
give security, civilized construction education to personnel at the construction
site and be responsible for their safety.

21.2 The Contractor shall improve the condition of security and civilized
construction; construct according to the regulation of security and civilized
construction severely; take necessary measures of security to eliminate
potential accidents; consciously accept and cooperate with supervision and
inspection which are taken according to the law.

21.3 During the construction complementation, completion and warranty period of
the contracted project, the Contactor shall have signs of safety warning at the
construction site, hardening of the road and site, necessary green, reasonable
layout of safety passage, storage and safekeeping of materials and equipment,
complete and effective fire facilities, storage and removal of on-site waste,
lighting and protection at the construction site, and other works of security,
civilized construction concerning government provision.

21.4 The Contractor shall use safe and civilized fees in the prescriptive scope;
ensure that special funds are not used for other purposes.

21.5 The Contractor shall be responsible for safe construction for contracted
project, and shall truthfully report security accidents timely. If the
Contractor disobeys the regulations above and causes safety accidents, the
Contractor shall take the corresponding responsibilities occurred, and the
delayed project period shall not be extended.

22. Before the Contractor carries out construction work in the vicinity of power
equipment, electricity circuits, underground pipelines, air-tight
concussion-proof workshop, inflammable and explosive areas and busy streets, the
Contractor shall submit safety protection measures to the Engineers, and carry
out such measures after receiving the approval from the Engineers. The Owner
shall bear all relevant expenses for the security protection.

23. Before the Contractor carries out blast operations, or conducts construction
activities (including storage, transportation and use) in a radioactive or
hazardous environment, or uses hazardous or erosive substances in construction
work, it shall notify the Engineers in writing 14 days prior to such activities,
propose corresponding safety measures, and implement such measures upon approval
by the Engineers. The Owner shall bear all relevant expenses for the security
protection.

12

--------------------------------------------------------------------------------

24. Accidents handling

24.1 In the event of any accident with grave casualty, the Contractor shall
immediately report to the relevant governing authorities according to the
relevant provisions, notify the engineer at once after becoming aware of such
accident, and properly deal with such accident according to the requirements of
the relevant governing authorities simultaneously. The entailed Expenses shall
be borne by the party liable for the accident.

24.2 If there is any dispute regarding the liability of accidents between the
Owner and the Contractor, it shall be handled per the reorganization of related
official department.

VI. Contract Price

25. The measurement regulations and pricing methods of the project shall be in
line with the related regulations of ‘The Pricing Regulations of Construction
Quantity Inventory of Shaanxi Province’. The engineers should comply with the
Agreement to do the pricing and measurement of the construction project based on
the above regulations.

26. The agreement for contract price

26.1 The contract price of the bidding project should be stated in the Agreement
by the both parties complying with the bid price in the bid-winning notice. The
contract price of non-bidding project should be stated in the Agreement
complying with the project budget agreement agreed by the both parties 26.2 Once
the contract price is decided, neither party may alter it without authorization.
The two parties may decide to use one of the following three methods for
deciding the contract price:

(1) Contract with fixed price. This can be used for the short term project with
low price.

(2) Contract with fixed comprehensive unit price. This can be used for the
project of quantity pricing. Both parties of the Agreement shall agree on a
scope of risk based as agreed in the Special Term regarding the comprehensive
unit price, and the comprehensive unit price shall not be adjusted within the
agreed risk scope. The adjustment method for the comprehensive unit price should
be decided in the Special Term.

(3) Contract with adjustable price. The adjustable price includes the adjustable
comprehensive unit price and the price of measure project, and the two parties
shall decide the adjustment method for the comprehensive unit price and price of
measure project in the Special Term.

27. Adjustment of Contract Price

27.1 The factors that affect the adjustment of the comprehensive unit price,
project quantity and price of measure project include:

(1) The changes of law, administrative law and regulations of government

(2) The price adjustment of project pricing department

(3) Approved design modification

(4) The cost change caused by change of approved construction design by the
Owner (not include the remedy of mistakes)

(5) If the actual project quantity does not comply with the project quantity
list, the adjustment should be based on the actual project quantity.

(6) The event of claim or some other events that the Owner is in charge of.

(7) Other factors decided in the special terms by the two parties.

27.2 When the instances of Article 27.1 happen, the Contractor shall inform the
engineer of the causes and amount of the adjustment in written form within 14
days. After the confirmation of the amount of adjustment, the amount of
adjustment shall be paid as additional expense at the same time of the cost of
the project. If the engineer keeps silence with the notice of the Contractor of
the adjustment, after 14 days it shall be taken as acceptance. If the Contractor
fails to notice the Owner within the scheduled time or fails to submit report on
the adjustment within the scheduled time, the Owner has the right to decide the
adjustment and the amount of the adjustment; in addition the Owner has the right
to decide whether to inform the Contractor in written form. If disputes rises
from the Contractor and no agreement achieved after consultation, it shall be
solved in accordance with Article 41 of the Special Terms in the Agreement in
respect of dispute settlement.

28. The Advance Payment of the Project

13

--------------------------------------------------------------------------------

28.1 Both parties shall decide the percentage of the advance payment of project,
the time of payment and the deduction methods of payment within Special Term.
The payment shall be paid according to the time and percentage agreed in the
Agreement. The percentage of the advance payment shall not be less than 10% or
more than30% of the aggregate cost of the Project. The time of the advance
payment shall be within30 days after the singing of the Agreement or at least
seven days before the Project Commencement Date agreed upon in the Agreement. If
the Owner fails to pay according to the Agreement, the Contractor is entitled to
send the Owner the advance payment demanding notice within 10 days after seven
days have passed after the agreed payment date. If the Owner still fails to pay
the advance payment after receiving the notice, the Contractor has the right to
stop the construction after 14 days upon sending the notice. The Owner shall pay
the Contractor the accrued interest (according to the prevailing bank rate) of
the due payment since the payment time agreed in the Agreement and bear the
liabilities for breach of contract.

28.2 The methods of the advance payment for the costs relating to safety
protection and civilized construction shall be decided in the Special Term. If
the project period is shorter than one year, the advance payment shall not be
less than 70% of the total amount; if the project period is longer than one year
(including one year), the advance payment shall not be less than 50% of the
total amount.

29. Confirmation of the Project’s Completed Quantity

29.1 The Contractor shall present to the engineer the quantity progress report
in accordance with the time and method as agreed in the Special Term. The
engineer shall check the completed project quantity against the drawings
(hereinafter referred to as quantity checking) within 14days upon receipt of the
report, and makes its observation to the Contractor 24 hours before the quantity
checking; the Contractor shall appoint its staff to realize the quantity
checking if necessary. Even if the Contractor does not appoint any staff to
attend the quantity checking, the result of checking is valid for payment of the
project price.

29.2 If the engineer does not carry out quantity checking during 14 days after
receiving the report, the quantity in the report will have been deemed as
approved since the 15th day. The quantity checking result will not come into
effect if the engineer does not inform the Contractor of participating in
quantity checking on time.

29.3 The engineer shall not check the quantity which is excluded form the
contracted scope of the Contractor and the cost will be borne by the Contractor.

30. Payment Terms:

301. Both parties shall decide the methods of settlement-payment for the
progress payment in the Special Term. The methods include settlement-payment per
month and settlement-payment in phase.

30.2 Within 14 days upon confirmation of the quantity measuring result, the
Owner shall pay the Contractor at least 75% or at most 90% due amount of the
progress payment. The advance payment the Owner shall deduct back according to
the agreed time shall be deducted in the same period for settlement and payment
for progress payment.

30.3 The contract price adjustment agreed in Article 27 in the General Terms,
the contract price adjustment caused by the project change in the Article 35 and
other additional contract price agreed in this Agreement shall be paid at the
same period of the progress payment.

30.4 If the Owner fails to pay the progress per the agreed time, the Contractor
shall send payment demanding notice to the Owner. After receiving the notice,
the Owner may discuss with the Contractor to sign a payment delay agreement if
the Owner still can not make the payment per the requirement. Only upon the
permission of the Contractor can the payment be delayed. The payment delay
agreement shall clearly set forth the time of the delayed payment and the
interest (complying with the prevailing loan interest of a commercial bank) of
the due payment after the confirmation of quantity measuring result.

30.5 If the Owner fails to pay the progress payment as agreed in the Agreement,
and fails to reach an agreement with the Contractor for the payment delay, the
Contractor has the right to stop the construction, and the Owner shall bear the
liabilities for breach of contract.

VII. Supply of Materials and Equipment

31.Supplied by the Owner

31.1 If the Owner is responsible to supply the materials and equipment, the two
parties should prepare a list of materials and equipment as the annex of this
Agreement (Annex 2). The list shall include the varieties, specifications, type,
quantity, unit price and quality grade of the materials and equipment, as well
as the time and place for delivery.

14

--------------------------------------------------------------------------------

31.2 The Owner shall supply the materials and equipments in accordance with the
list in Annex 2, and provide the product quality certification which means the
Owner shall be responsible for the quality. The Owner shall notify the
Contractor in writing for the delivery of the materials and equipment 24 hours
in advance. The Contractor shall appoint staff to check the list together with
the Owner.

31.3 The Contractor shall keep well for the materials and equipments supplied by
the Owner after the list checking, and the Owner shall pay related storage fees.
If any losses or damages are caused by the Contractor, it shall be responsible
for the compensation. If the Owner fails to notify the Contractor for list
checking, the Contractor shall not be responsible for the materials and
equipments keeping, and the Owner shall be responsible for any losses or
damages.

31.4 If the Owner does not supply the materials and equipment in accordance with
the list agreed, the Owner shall take the related responsibilities. The two
parties shall make agreement for relevant responsibilities regarding the
following conditions in the special terms:

(1) If the unit price is different from what stated in the list, the Owner shall
bear all the price differences.

(2) If the varieties, quantity, and quality grade of the materials and equipment
are different from what stated in the list, the Contractor may refuse to accept,
and the Owner should move such materials and equipments out of the construction
site and make repurchase.

(3) If the specifications and type of the materials and equipments are different
from what stated in the list, the Contractor may make adjustment and changes on
behalf of the Owner after obtaining approval from the Owner, and the Owner shall
bear related charges caused.

(4) If the delivery place of the materials and equipment is different from what
stated in the list, the Owner shall take the responsibility to transport the
materials and equipment to the designated place as agreed in the list.

(5) If the supplied quantity of the materials and equipment is less than the
agreed quantity in the list, the Owner shall take the responsibility to make the
full supply; if the supplied quantity of the materials and equipment is more
than the agreed quantity in the list, the Owner shall take the responsibility to
move the redundant out of the construction site.

(6) If the delivery time of the materials and equipment is earlier than the time
agreed in the list, the Owner shall take responsibility for the storage charge
occurred. If the delivery time of the materials and equipment is later than the
time agreed in the list, the Owner shall compensate the loss caused to the
Contractor, and the Project Period shall be extended accordingly for any delays
caused.

31.5 Before using the materials and equipments supplied by the Owner, the
Contractor shall make inspections or trial use. The unqualified materials or
equipments shall not be used, and the Owner shall bear the costs for inspection
or trial use.

31.6 The settlement for the materials and equipments supplied by the Owner shall
be set forth in the Special Term by the two parties.

32. Supplied by the Contractor

32.1 The Contractor shall make purchase in accordance with requirements
specified in the scope of supply and the technical attachments in accordance
with the relevant standards, and will provide the quality certificates. The
Contractor shall inform the engineer for checking the delivered materials 24
hours before the delivery to the site field.

32.2 The Contractor shall remove the unqualified materials out from the site
field and make new repurchase per the time required by the engineer. The
resulted charges caused will be borne by the Contractor, and the project period
shall not be extended for any delays caused by this.

32.3 Before putting into use, the Contractor shall check the materials according
to the engineer’s requirements. The unqualified materials cannot be used for
construction, and the charges for inspection or trial shall be borne by the
Contractor.

32.4 Once the engineer finds that materials supplied by the Contractor are
different with the requirements of the design and the standards, the engineer
shall ask the Contractor to repair, remove or repurchase. All the charges will
be on the Contractor’s account, and the project period shall not be extended for
any delays caused by this deficiency.

32.5 The Contractor shall obtain the engineer’s prior approval before using any
substitute materials if necessary, the contract price adjustment shall be agreed
upon in written form between the two parties.

32.6 The Owner shall not require the Contractor to purchase materials and
equipment from certain suppliers appointed by the Owner.

15

--------------------------------------------------------------------------------

VIII. Changes of the Project

33. Modification of the design

33.1 The Owner shall inform the Contractor in writing for any modification of
the original design 14 days in advance during the construction. If the design
variation is beyond the original size of the approved size of the Project, the
Owner shall report to the planning administration and other relevant
governmental authorities for approval. The relevant drawing and description
regarding the variations shall be provided by the designing firm. The Contractor
shall carry out the following works in accordance with the requirements of the
engineer.

(1) Change certain elevation, baselines, locations and dimensions

(2) Increase/decrease the project quantity as agreed in the Agreement

(3) Adjust the schedule or sequence of project construction

(4) Other necessary works associated with the modification.

The Owner shall bear relevant expenses caused by the contract price adjustment,
and the project period shall be extended accordingly for any delay caused by the
change.

33.2 During construction, the Contractor cannot make any changes to the original
design. Any charges or losses will be on the Contractor’s account if the
Contractor makes unauthorized modification, and the project period shall not be
extended for any delays caused by the change.

33.3 The Contractor shall obtain the engineer’s approval for any modification to
the design and material replacement. Any charges or losses will be on the
Contractor’s account if the contractor makes unauthorized modification, and the
project period shall not be extended for any delays caused by the change. For
charges or earnings caused by the sensible suggestions of the Contractor which
are approved by the engineer, the two parties shall make agreement for sharing
separately.

34. Other modifications

If the Owner requires any modification to the contracted project quality, it
will be settled by consultations between the two parties.

35. Contract Price Adjustment

35.1 The contractor shall submit report for contract price adjustment within 14
days as soon as the above-mentioned modification has been approved, and the
contract price will be adjusted after confirmed with the engineer in accordance
with the following methods:

(1) If prices applicable to the changing of the Project have been provided in
the Agreement, the Contract Price shall be adjusted in accordance with such
existing prices;

(2) If there are only prices applicable to the situation similar to the changing
of the Project in the Agreement, the Contract Price may be adjusted with
reference to such similar prices;

(3) If no prices applicable to the changing of the Project or to the situation
similar to the changing of the Project has been provided in the Agreement, the
Contractor shall propose proper adjustment for the Contract Price according to
the reasonable market price at that time according to the Agreement, and such
adjustment shall be executed after the Owner’s confirmation.

35.2 The Contractor shall submit report for correcting the contract price within
14 days as soon as the above-mentioned modification has been approved, or the
Owner may decide whether to adjust the contract price and the detailed amount
for the adjustment and send notice to the contractor in writing.

35.3 The engineer should give confirmation about the contract price adjustment
within 14 days after receiving the report. If the engineer gives no confirmation
without any reason or proposing any consultation suggestions, the adjustment
shall be regarded as confirmed 14 days after the report submitted.

35.4 If the two parties cannot make agreement regarding the price adjustment, it
shall be solved in accordance with Article 41 of the special terms in Agreement
in respect of dispute settlement.

35.5 If project change is caused by the Contractor, the Contractor shall have no
right to require additional contract price.

16

--------------------------------------------------------------------------------

IX. Final acceptance and Settlement

36. Final acceptance

36. When the Project meets the conditions for the inspection for completion, the
Contractor shall present the Owner the full set of materials on the Project’s
completion and the report for inspection for completion in accordance with the
State regulations with respect to inspection for completion of project. If it is
required for the Contractor to provide as-built drawing, the date to provide and
set required shall be written in Special Term related.

36.2 The Owner shall organize with the relevant authorities the inspection
according to the relevant State standards and the standards agreed by the both
parties in this Agreement and its annexes within 28 days after he receives the
report on inspection for completion, and shall grant approval or put forward
suggestions on modifications within 14 days after the inspection. The Contractor
shall make such required modifications and bear the relevant Expenses required
for any modification necessitated by the Contractor.

36.3 The report for inspection for completion shall be regarded as accepted if
the Owner fails to organize the inspection for completion within 28 days after
receiving the report on inspection for completion from the Contractor, or if the
Owner makes no modification requirements within 14 days after the inspection for
completion.

36.4 If the project acceptance is passed, the date when the completion report is
submitted shall be the final completion date. If the project has to be rectified
to meet the completion requirement, the final completion date shall be the date
when the re-inspection request is submitted to the Owner.

36.5 The Owner shall take the liabilities for safekeeping the Project and all
the accidents starting from the 29th day, if he fails to organize the inspection
for completion within 28 days after he receives the report on inspection for
completion from the Contractor without any justifiable reason.

36.6 The scope and completion time for the intermediate construction projects
shall be stated in special terms by the two parties. The process of the
inspection for completion shall apply to the Article 36.1 and 36.4 of the
general term.

36.7 When the Owner requires that any item or part of the Project be completed
ahead of schedule, both Parties shall enter into a contract on such completion
ahead of schedule and specify the obligations of the parties and the method of
paying the project prices of such item or part of the Project.

36.8 The Owner shall not use the project site until inspection or acceptance has
been carried out and passed; otherwise, the Owner will bear any responsibility
for quality problem and/or other accidents that may be resulted.

37. Settlement

37.1 The settlement includes settlement for subunit project completion,
settlement for unit price completion, and settlement for construction project
completion.

37.2 The Contractor shall submit project completion settlement report and full
settlement materials within 20 days after the inspection for completion for
settlement amount under RMB 5 million, and within 60 days for settlement amount
above RMB 5 million. The two parties shall make settlement in accordance with
the contract price term adjustment term in the Agreement.

The final settlement of the construction project shall require a compiled
document for the project completion within 15 days after the last project unit
is completed and obtained the confirmation for inspection.

37.3 Upon receiving the project completion settlement report and settlement
materials upon receiving from the Contractor, the Owner shall take verification
work and give confirmation or propose modification suggestions within 20 days
for settlement amount under RMB 5 million, and within 60 days for settlement
amount above RMB 5 million.

37.4 The Contractor shall deliver the completed project to the Owner within 14
days upon receiving the payment for the project completion.

37.5 The Owner shall complete the verification work within 30 days after
receiving the compiled document for the project completion.

37.6 Upon receiving the project completion settlement report and full settlement
materials, if the Owner does not have any proposals within the time limit agreed
hereof, it shall be deemed as an acceptance.

37.7 If the Contractor fails to provide complete project completion settlement
report in accordance with the agreed time, and even fails to provide or give
clear response within 14 days upon receiving the Owner’s push on this, the Owner
shall have the right to take verification based on the current documents, and
the Contractor shall bear all liabilities related. If the Owner requires
delivering the project, the Contractor should do as required; if the Owner does
not require delivering the project, the Contractor shall take the responsibility
for keeping.

17

--------------------------------------------------------------------------------

37.8 The Contractor shall submit payment request for the project completion in
accordance with the project completion settlement report. The Owner should make
the payment within 15 days upon receiving the request, and shall bear
liabilities for breach if the Owner fails to make payment per the due date. The
Contractor may request the Owner to make the payment, and if a payment delay
agreement can be reached, the Owner should pay the interest for the delayed
payment according to the bank interest rate for the corresponding period. If a
payment delay agreement cannot be reached, the two parties can sell the project
at discounts or apply for auction with the court, the Contractor shall enjoy the
priority of compensation regarding the project selling at discounts or auction.

37.9 If the two parties have disputes regarding the settlement price upon the
project completion, it shall be solved in accordance with Article 41 of the
Special Terms in the Agreement in respect of dispute settlement.

38. Quality warranty

38.1 The Contractor shall take warranty responsibility for the project after
hand-over in accordance with the quality maintenance agreement signed between
the two parties.

38.2 Execution of quality warranty. The two parties shall sign a quality
warranty letter as an annex of this contract (Annex 3). The Owner should specify
the content for retention advance and return, and make decisions with the
Contractor regarding the following items:

(1) The advance and return for the quality retention money

(2) The percentage and period for the quality retention money

(3) Whether to pay interest for the retention money, if yes, how to calculate
the interest.

(4) The time limits and calculation way for defects liability period

(5) The settle process for disputes regarding advance, refund of the retention
money, as well as the maintenance quality of the project, cost etc.

(6) The way to compensate the defects occurred in the defects liability period

38.3 Contents of the quality warranty include:

(1) Items and scope of work to be covered in the warranty contract;

(2) Warranty period;

(3) Liabilities;

(4) Payment for the retention money

38.4 5% of the total project price shall be advanced as the retention money.

X. Breach, Compensation and Disputation

39. Breach

39.1 If any of the following happens, the Owner breaks the contract:

(1) As it is specified in Article 28.1, the Owner does not make the advance
payment on time.

(2) As specified in Article 30.5, the project cannot be continued since the
Owner does not make the payment as agreed in the contract.

(3) A specified in Article 37.6, the Owner does not make payment for the project
completion settlement.

(4) Other situation where the Owner does not perform related liabilities.

If the Owner is responsible for the above responsibilities for breach, the Owner
is liable for any loss suffered by the contractor. Both parties shall reach an
agreement to determine the compensation for the loss of the Contractor in the
Special Terms of the Agreement.

39.2 The Contractor breaches the contract if any of the following happens:

(1) Caused by the Contractor, the project cannot be completed per the completion
date agreed in the Agreement or the extended completion date agreed by the
engineer, as specified in the Article 14.2 of the general terms.

(2) Caused by the Contractor, the project quality cannot meet the standards
agreed in the Agreement, as specified in the Article 15.1 of the General Terms.

(3) Other situation in which that the contractor fails to perform his
liabilities.

18

--------------------------------------------------------------------------------

The Contractor shall bear the liabilities for breach and compensate any loss
caused to the Owner because of the breach. The two parties shall decide the
calculation methods that the Contractor compensates the Owner, or the amount and
calculation method of the penalty for breach the Contractor should pay.

39.3 If one party breaches the contract and if at the same time the other party
requests the party with breach to keep executing the Agreement, the party with
breach shall execute the Agreement and will be responsible for all the delays,
loss, or quality defaults generated.

40. Claim

40.1 When one party claims compensation from the other party, it shall have
justifiable reasons for such claim and valid evidence of the occurrence of the
event results in such claim.

40.2 If the Owner fails to perform its obligations in the way as agreed on
hereunder, or any mistakes or other things for which the Owner shall assume
liability occur, resulting in any delay of the Project Period and/or the
Contractor’s failure to receive the Contract Price in a timely fashion or other
economic losses of the Contractor, the Contractor may claim compensation from
the Owner in writing according to the following procedure.

(1) Issue a notice with intent of Claim to the Engineers within 28 days after
such event resulting in claim happens.

(2) Within 28 days after issuing the notice with intent of Claim, provide the
Engineers with a report of Claim, requiring for extending the Project Period
and/or compensating the economic losses, as well as related documents.

(3) The Engineers shall within 28 days after receiving the report of Claim and
relevant materials, reply to the Claim or request the Contractor to provide
further reason and evidence for the Claim.

(4) The claim shall be deemed as accepted if the engineers fail to reply or make
further requests to the contractor within 28 days after receiving the report of
Claim and relevant documents.

(5) If such claims continuous happen, the Contractor shall submit the claim
intention to the engineer in phases, and will submit related documents and final
claim report to the engineer within 28 days after the issues of claims come to
end. The response process for the claims shall comply with the regulations in
the above article (3) and (4).

40.3 If the Contractor fails to perform his obligations or makes mistakes,
resulting in the Owner’s economic losses, the Owner may claim the Contractor for
compensation in accordance with the time limit set in the Article 40.2

41. Disputes

41.1 If a dispute arises, an agreement may be reached through negotiation or
mediation by relevant authorities. If the negotiation is not successful, or if
there is no result after mediation, one of the following measures shall be used
to solve dispute. Apply for arbitration to the agreed arbitration committee:

(1) Apply for arbitration to the agreed arbitration committee

(2) Submit to the court

41.2 After the occurrence of a dispute, the Parties shall continue to perform
the Agreement, maintain the uninterrupted construction and protect the completed
Project except that one of the following situations occurs:

(1)Any unilateral breach results in non feasibility of this Agreement, or both
parties agree to stop the construction of the Project;

(2) It is required for stopping the project as the result of the mediation and
has been accepted by the two parts.

(3) It is required by the arbitration committee for stopping the Project.

(4) It is required by the court for stopping the Project.

XI. Others

42. Sub-Contractor

42.1 The Contractor may sub-contract part of the contracted Project with
enterprises or professionals with qualification certificates, and shall enter
into a sub-contract agreement with the sub-contractors.

42.2 The Contractor shall not re-contract the whole constructed Project to
others or divide the whole contracted project into parts and then re-contract
them to third parties under the name of sub-contract.

19

--------------------------------------------------------------------------------

42.3 Any subcontracting of the Project will not release the Contractor from any
obligations or liabilities. The Contractor shall dispatch relevant management
personnel in the site of subcontracting to ensure the performance of this
Agreement. The Contractor shall be jointly and severally liable for any damages
to the Project or other losses to the Owner caused by any breach or negligence
of sub-contractors.

42.4 The contract price for sub-contracting project shall be settled by the
Contractor and the sub-contractor. Without the consent from the Contractor, the
Owner shall not pay any project cost and expenses in any form to the
sub-contractor.

42.5 The Contractor shall pay the sub-contracting project price and related
labor fees timely. If the Contractor fails to make payment timely, the Owner can
deduct related amount from the project price paid to the contractor, and
directly pays the sub-contractor and labor personnel.

43. Force Majeure

43.1 The Force Majeure includes explosion and fire explosion caused by war,
riot, falling of flying objects or other reasons not attributable to the Owner
or the Contractor, and agreed natural disasters (such as storm, snow, flood, and
earthquake) 43.2 Upon the occurrence of an event of Force Majeure, the
Contractor shall immediately notify the Engineers, and to the extent as possible
as much, promptly takes the measures to minimize the losses. The Owner shall
provide assistance to the Contractor’s measures. Within 48 hours after the event
is over, the Contractor shall report to the Owner for the losses and casualties
and the estimated Expenses for cleaning and repairing. If the event continues,
the Contractor shall report to the Owner for the casualties every seven days and
within 14 days after the event is over, the Contractor must provide the
Engineers with a final report on the Expenses for cleaning and repairing and the
relevant materials 43.3 The Expenses and the delayed Project Period caused by
the Force Majeure events shall be afforded by the parties respectively in
accordance with the following methods:

(1) The losses and damages to the project itself and of the third parties
resulted form the damage of the project, the loss and damage of the material and
equipment on site shall be covered by the Owner.

(2) Each party shall be responsible for the personal injury of its own personnel
and bear the relevant Expenses.

(3) The Contractor shall bear the losses and damages to his own equipment and
machinery and the work stoppage arising therefore

(4) The Owner shall bear the Expenses of the necessary management and security
personnel assigned by the Contractor to remain on the Site at request of the
Engineers during the suspension of the Project.

(5) The Owner shall bear the cost of cleaning and repairing of the Project.

(6) The delayed Project Period shall be extended.

43.4 If the Force Majeure event happens after one party’s delay in performing
the Agreement, the delaying party shall not be released of the relevant
liabilities.

44. Insurance

44.1 Before the commencement of the Project, the Contractor shall purchase all
insurances for the Project hereunder, such as, the insurance for the Project and
for lives of the Contractor’s own employees and the personnel of any third party
in the Site.

44.2 The Owner shall purchase insurance for the materials to be used for the
Project and the equipment to be installed which are delivered into the Site by
the Owner, and pay the insurance fees.

44.3 The Owner may assign the Contractor with the insurance issue, and related
fees shall be borne by the Owner.

44.4 The Contractor must purchase accident insurance and work related injury
insurance for the construction personnel on the construction site.

44.5 When an insurance accident occurs, both parties shall do their best to take
every measure to prevent or minimize the loss and damage.

44.6 The two parties shall specify the insurance content and related
responsibilities in the special terms of the Agreement.

45. Guarantees

45.1 The two parts should offer each other the following guarantee for executing
the contract.

20

--------------------------------------------------------------------------------

(1) The Owner shall provide the guarantee to the Contractor for payment of the
contract, making payments as per the agreed payment schedule.

(2) The Contractor shall provide the guarantee to the Owner for execution of the
Agreement and respects his obligations as per the agreement.

45.2 When one party breaches the contract, the other party may request it to
take related liabilities.

45.3 The Contractor and the Owner shall specify the content of the guarantee. A
guarantee contract is annex to the contract.

46. Patent Technology and Know-how

46.1 If the Owner requires using patent technology or know-how, he shall be
responsible for handling the application formalities and undertake the Expenses
for application, experiment and uses. If the Contractor requires using patent
technology or know-how, he shall obtain the consent of the Engineers and shall
be responsible for the application formalities and undertake the related
Expenses.

46.2 If one party uses the patent technology which results in the infringement
on the patent right of any third party, the violator shall undertake
corresponding legal and economic liabilities according to law.

47. Underground Obstruction and Cultural Relic

47.1 If in construction cultural relics such as ancient tombs and ancient
architectures or fossilized stones or other articles of archeological and
geological value are discovered, the Contractor shall protect the spot at once
and within four (4) hours of its discovery give the Engineers a written notice
to that effect. Within twenty-four (24) hours upon receiving the written notice
the Engineers shall report it to the local authorities in charge of cultural
relics. Both the Contractor and the Owner shall take necessary measures to have
proper protection of the discovered cultural relics in accordance with the
requirement of the authorities in charge of cultural relics. The Owner shall
undertake the Expenses resulting from it and extend the delayed Project Period.

47.2 If the Contractor finds any underground obstacle during construction, he
shall give a written notice to the Engineers within eight (8) hours and suggest
a plan to dispose of it. And within 24 hours upon receiving the plan, the
Engineers shall either confirm it or suggest an amendment to the plan. The Owner
shall undertake the Expenses incurred and extend the Project Period.

If the discovered obstacle underground belongs to any unit or organization, the
Owner shall report to the relevant department for coordinated disposition of it.

48. Termination of the Agreement

48.1 The Agreement may be terminated if agreed by both parties through
consultation.

48.2 If events happen as specified in the Article 30.5 of the General Terms, the
construction suspension is more than 56 days and the Owner fail to pay the
project price (progress payment), the Contractor shall have the right to
terminate the Agreement.

48.3 If the prohibited conditions specified in the Article 42.2 of the General
Terms happen, the Owner shall have the right to terminate the Agreement.

48.4 Either Party has the right to terminate the Agreement if any of the
following situations occurs:

(1)The Agreement may not be performed because of the Force Majeure.

(2)The Agreement may not be fulfilled because of one party’s breach (including
project shut-down and delay caused by the Owner).

48.5 When one party demands to terminate the Agreement in accordance with
Article 48.2, 48.3 or 48.4 hereunder, he shall notify the other party in writing
of the termination of the Agreement and inform the other Party of the
termination 7 days before the notice is issued. The Agreement shall be
terminated upon the delivery of the notice at the other party. If there is a
dispute on the termination of the Agreement, it shall be settled in accordance
with Article 41 of this Agreement which concerns with dispute settlement.

48.6 After the termination of the Agreement, the Contractor shall properly
protect and hand over the finished Project and the purchased materials and
equipment. The Contractor shall move his own machinery, equipment and personnel
from the Site at the Owner’s request. The Owner shall provide necessary
conditions for the Contractor’s moving out and bear the Expenses of the moving
out, and pay for the finished Project according to the Contract. The party who
orders materials and equipment shall be responsible to return the goods or
cancel the orders. The Owner shall be responsible for the payment of the goods
that cannot be returned and the Expenses incurred from returning the goods or
canceling the purchase orders. If losses occur due to failure of timely return
of the goods, the liable party shall be responsible for such losses. Besides the
above, the liable party shall compensate the other party for the losses arising
out of the termination of the Agreement.

21

--------------------------------------------------------------------------------

48.7 After the Agreement is terminated, it shall not affect the validity of the
term as agreed in the Agreement for the settlement.

49. Validity and termination of the Agreement

49.1 The two parties shall set forth the mechanism for the Agreement to become
effective in this Agreement.

49.2 Except for the situations as set forth in Article 38 hereunder, the
Agreement will cease to be effective when the Owner and the Contractor perform
all the contractual obligations, the Contract Price is paid off and the
Contractor hands over the completed Project to the Owner.

49.3 After the termination of the obligations and rights hereunder, both parties
shall follow the principle of good-faith and fulfill the obligations of
informing, assisting and confidentiality etc.

50. Counterparts of this Agreement

50.1 The Agreement has two original counterparts, and the Owner and the
Contractor hold one counterpart respectively. Both of them have the same
effectiveness.

50.2 The two parties shall specify the number of contract copies in the Special
Term of the Agreement.

51. Supplemental Items

The two parties shall make specification, supplementary or modifications for the
General Terms of the Agreement in accordance with the laws and administrative
regulations, and make decisions in the Special Terms of the Agreement.

Part Three Special Terms

I. Definitions and Contract Documents

2. Contract Documents and Priority

Contract Documents and Priority: This Agreement ;The Special Terms of the
Agreement; The General Terms of the Contract; Bid-winning Notice; Tender
document, engineering bid or budget statement and its appendix ; Bidding
document, question-answering minutes and engineering quantity list; Drawings;
Standard, Specifications and Relevant Technical Documents

3. Language and Applicable Laws, Standards and Specifications.

3.1 In addition to use Chinese, this contract shall also use      /     .

3.2 The Contract Documents shall be governed by: 

The People’s Republic of China Construction Law, Contract Law of China,
Construction Project Quality Management Regulation, The Compulsory Provisions of
Engineering Construction Standards, Construction Quality Warranty Instructions,
laws, regulations and administrative documents regarding safe construction in
Weinan City of Shaanxi Province.

3.3 The applied standards and specifications: the standards and specifications
designated in the Agreement, the national standards and specifications, and
local standards and specifications for project agreed in the Agreement.

4. Drawings

4.1 The date for drawing providing and set of drawings that the Owner shall
provide to the Contractor. The Owner shall provide to the Contractor four sets
of the specified drawings.

The confidentiality requirement for the drawings by the Owner: The Contractor
shall not provide the Drawings to any third party without the Owner’s approval.

II. General Rights and Obligations of Both Parties

5. Engineers

5.2 Engineer appointed by the supervision department

  Name: Guo Caixia Title: General Engineer

22

--------------------------------------------------------------------------------

The authorities granted by the Owner: be responsible to supervise the quality,
progress, pricing, information management, and the coordination between all
involved construction units.

The authorities can be exercised only with the consent of the Owner:

All factors related with the project pricing change, including design
modification, technology verification, site permit. All documents having legal
forces for the Owner shall be signed by the authorized representative of the
Owner attached with the seal of the Owner before they become effective. The
General Engineer shall have no right to terminate any right and obligations of
the Contractor as agreed in the Agreement.

5.3 The engineer appointed by the Owner

Name: Wang Jie Title: Engineer

Authority: (1) the first reviewer of the project design modification and site
permit issuance.

(2) be involved in the management regarding project quality, safety, investment
and progress, as well as the coordination with cooperation units.

(3) be involved in the verifying the payment for the project progress payment,
and give confirmation for the project settlement price

5.6 The function of engineer not for supervising:        /          

7. Project Manager

Name:   Wang Quanjing       Title:    Project Manager     

8. Responsibilities of the Owner

8.1 The Owner shall complete the following works within the agreed time period:

(1)The requirements and time period that the Site shall meet the construction
conditions: The Site has access to water supply, electricity and roads as well
as land leveling before the commencement.

(2) The requirements and time that the Site shall have access to water supply,
electricity: before the commencement, and the Contractor shall bear the expenses
for using water and electricity.

The ways to measure and calculation: each month the Owner shall report to the
Contractor about the actually used quantity of water and electricity, and the
Contractor shall pay the expenses to the Owner according to the water supply and
power supply companies’ charging regulations.

(3)The requirement and time that the Site shall have access to the public road:
Before the commencement (4) The time for providing geologic and underground
pipeline information: within seven days before the Commencement Date.

(5) The required certificate and approval formalities for the Construction
Permit and completion time that the Owner should be responsible for: before the
Commencement Date.

(6) The requirements for benchmark and Cartesian point of control: the Owner
shall provide in writing, for an on-the-spot delivery and examination with the
Contractor.

(7) The time for jointly examining the Drawings and delivering the design:
within 7 days before the project Commencement Date.

(8) Coordinate the work with respect to the protection of the underground
pipelines near the Site, the adjacent buildings and structures (including
preserved cultural relics) and ancient or precious trees: complying with the
General Terms.

(9) Other works the Owner should do: through consultation by the two parties
when occur. 8.2Works the Owner entrusts the contractor to do: make separate
agreements when occur.

9. Responsibilities of the Contractor

9.1 The Contractor shall complete the following works within the agreed time and
requirements:

(1) The delivery time to for the design to the project, within the allowed scope
of the design qualification level and business: None

(2) The names of required progress plan and statistics and their completion
time: provide the general project plan and detailed plan for the subunit project
before the Commencement Date; submit statistics regarding the completed project
quantity before the 25th of each month, together with the project progress plan
for the next month (the detailed content shall comply with the requirements by
the engineer appointed by the Owner).

(3) Supply and maintain the lighting or other facilities used in daytime, and be
responsible for safety guard: the Contractor should comply with the requirements
of construction administrative department and other related departments, bear
the expenses for taking these works and providing corresponding facilities, in
order to ensure public security and conveniences.

23

--------------------------------------------------------------------------------

(4) Provide the temporary office venue, houses and facilities for living to the
Owner: before the commencement, provide office to the Owner and supervisors on
the construction site.

(5) Formalities regarding transportation, environmental protection and noise
management on the Site the contractor needs to go through: in accordance with
related requirements of Weinan city and pay related expenses. The Contractor
shall bear all the liabilities and penalties if any shutdowns, complaints caused
by the environment pollution, noise pollution, lightening pollution to the
nearby residents, and/or bad living conditions.

(6) Special requirements and expenses for protecting the completed part of
project: The Contractor shall be responsible for protecting before the project
completion and delivery, and shall take necessary protections for the completed
part of project and related facilities. The Contractor shall repair any damages
during the protection period at his own costs.

(7) Complete the work with respect to the protection of the underground
pipelines beneath the site, the adjacent buildings and structures (including
preserved cultural relics) and ancient or precious trees: the Contractor shall
bear the losses caused by incorrect constructions.

(8) The requirements for cleanness of the site: in conformity with the relevant
regulations in respect of environmental sanitation administration, as well as
the related regulations by the Owner.

(9) Other works the Contractor shall do as agreed by the two parties:

a. After entering into the construction site, the Contractor shall go through
related formalities with the local police.

b. There are several construction units cross-working for this project, so all
construction units should try to cooperate with each other so to reduce related
management fee, and comply with the instructions of the supervision department.

III. Construction Organization Design and Project Period

10. Progress Schedule

10.1 The time that the Contractor provides progress organization design
(Progress schedule) and progress plan: within seven days before the Commencement
Date.

The time that the engineers give confirmation about the progress schedule:
within three days upon receiving the related documents submitted by the
Contractor.

10.2 The requirement for progress schedule of community projects: simultaneous
construction

13. Delay in project period

13.1 Other situations under which the Project Period shall be extended:

(1) If the temporary electricity and water supply cut-off within 24 hours brings
any affect to the construction, the project period shall not be extended. If
continuous electricity and water supply cut-off is longer than 24 hours and
brings substantial affect to the construction (e.g. Overhead crane cannot work
normally, the construction elevation cannot work), the project period can be
extended accordingly. The Owner and the supervisor shall work together to
confirm the extension of project period.

(2) If the change of design causes the Contractor not to work normally, the
Contractor shall take job adjustment accordingly and shall not charge any
charges for working time loss. The project period will be extended after the
confirmation by the Owner and the supervision department.

IV. Quality and Inspection

17. Concealed Work and Intermediate Inspection

17.1 The parts the two parties agree to have intermediate inspection: the
parties shall comply with the Article 17 of the general Terms to decide the
parts in accordance with the compulsory standards, the inspection regulations
for construction quality.

19. Trial Run

19.5 Expenses bearing for trial run: None

V. Safety protection and civil construction

VI. Contract price

24

--------------------------------------------------------------------------------

26. Contract price

26.2 Price for this contract is decided per fixed comprehensive unit price.

(1) Contract with fixed price: Not applicable.

(2) Contract with fixed comprehensive unit price, which covers agreed scope of
risks.

The scope of material price change is within 5% (excluding the materials with
temporarily estimated price) The adjustment for the comprehensive unit price out
of the risk scope: the two parties shall have further discussion.

(3) Contract with adjustable price: Not applicable.

27. Adjustment for the Contract Price

27.1 Other factors agreed by the two parties to make adjustment for the Contract
Price:

(1) New item for the list of project quantity caused by the site visa or change
or design: a. If prices applicable to the changing of the Project have been
provided in the list, the Contract Price shall be adjusted in accordance with
such existing prices; b. If there are only prices applicable to the situation
similar to the changing of the Project in the list, the Contract Price may be
adjusted with reference to such similar prices; c. If no prices applicable to
the changing of the Project or to the situation similar to the changing of the
Project has been provided in the list, the Contractor or Owner shall propose
proper adjustment for the Contract Price according to The Pricing Rule of
Project Quantity List in Shaanxi Province (2004) and Price list for Construction
Quotes and The Matching of Construction Project in Shaanxi Province (2004), and
such adjustment shall be executed after the both parties’ confirmation; if the
two parties cannot make agreement with the adjustment, the two parties may
submit to the pricing management department for enquiry, or solve the dispute in
accordance with the procedures set forth under the provision of dispute
settlement.

(2) The increase/decrease the project quantity caused by changes of design (site
permit): a. If the quantities in the list does not match the actual, it shall be
calculated in accordance with the actual for the contract price adjustment; b.
Measure cost for the contract shall have no adjustment.

(3) If the changes of the project quantity are caused by change of design,
verification of the technologies, site permit (Reasons not in respect of the
Contractor), for changes within ±15% of the contracted quantity, the
comprehensive unit price shall not be changed; for increased part exceeding 15%
of the contracted quantity, the comprehensive unit price shall decrease by 10%
from the original; the decrease part exceeding 15% of the contracted quantity,
the comprehensive unit price shall increase by 10% from the original.

(4) Design change, verification of the technologies and site permit shall be
calculated at the time of settlement, but not the time of making progress
payment.

(5) The change of project quantity caused by the design optimization shall be
adjusted in accordance with the Article (1) mentioned above, but not the Article
(3).

(6) If the Owner changes the brand of materials with a temporary designated
brand earlier, the Owner shall make reorganization for the quality and price of
the changed brand, and shall make adjustment for the comprehensive unit rice
accordingly.

28. Project advance payment: The Owners has paid advances in December 2010 and
January 2011 respectively for the total amount of RMB 3.5 million.

29. Confirmation of the Project Quantity

29.1 Time that the Contractor shall present to the engineer the quantity of
completed project: the 25th day of each month.

30. Settlement and Payment for the Project Progress

30.1 The way, time and percentage for the project progress payment agreed by the
two parties are: When the construction reaches ±0.00, the Owner begins to make
progress payment. 60% of the monthly progress payment shall be paid in
accordance with the verification for the completed project quantity in the
corresponding month by the Owner. After the inspection for completion and
delivery of the project, the Owner shall pay 60% of the total project cost; 5%
of the project price shall be used as quality retention money, and shall pay no
interest during the defect responsibility period per the national regulations.
The left 35% of the project payment shall be paid in the following 2 years at
the end of each year, together with related interests generated.

25

--------------------------------------------------------------------------------

VII. Supply of Materials and Equipment

31. Materials and equipment supplied by the Owner: a special term will be
decided when such condition occurs.

31.4 The settlement methods for materials and equipment supplied by the Owner:
the Owner shall deduct the related amount during settlement for the project
completion.

32. Materials and equipment supplied by the Contractor:

32.1 Agreement for Contractor supplying the materials and equipment: The
Contractor shall make purchase in accordance with the relevant standards, and
will provide the quality certificates. 20 days before purchasing the materials
as required for the quality and brand by the Owner, the Contractor shall submit
the name, product specification, factory, unit price and sample of materials to
obtain a confirmation from the Owner. Only upon the signature and confirmation
of the Owner, the Contractor can make orders for the materials. The materials
may only be put into use if they pass the quality inspection by the Owner and
supervision department before entering the contraction site or the Owner shall
deserve the right to request the Contractor to refund the purchased materials.

VIII. Changes of the project

35. The Owner shall change the design as agreed in the General Terms. The
Contractor can only make changes to the design upon consent of the Owner, and
the Contractor shall bear expenses for changing the design.

IX. Inspection for project completion and settlement

36. Inspection for project completion

36.1 The agreement for Contractor providing drawings of completion: the
Contractor shall provide at least 3 sets of drawings of completion and related
technology documents (including the project completion documents for the
sub-contract project) for completion in accordance with the requirements of file
management department, within 15 days after the inspection of completion of
project.

36.2 The scope and completion time for the intermediate construction project: if
any intermediate project needs to be delivered, the scope shall be notified in
writing by the engineer after reporting to the Owner and obtaining an approval.

37. Settlement for Project Completion

Settlement auditing period: within 2 months after the inspection for project
completion and project delivery

X. Breach, claim and disputes

39. Breach

39.1 The responsibilities of the Owner for breach of the Agreement are as
follows:

The responsibilities of the Owner for breach of the contract as agreed in the
Article 30.5 of general terms: the Owner fails to make the project progress
payment and fails to reach an agreement with the Contractor for the payment
delay, the Owner shall bear the responsibilities for breach of the Agreement.

The responsibilities of the Owner for breach of the Agreement as agreed in the
Article 37.6 of General Terms: the Owner does not have any proposals within the
time limit upon receiving the project completion settlement report and full
settlement materials shall be deemed as an acceptance.

Other responsibilities of the Owner for breach of the Agreement: shall be
discussed separately when occurred

39.2 The responsibilities of the Contractor for breach of the Agreement are as
follows:

The responsibilities of the Contractor for breach of the Agreement as agreed in
the Article 14.2 of General Terms:

The Contractor shall undertake the liability for breach in accordance with this
General Term if it cannot complete the project on the Completion Date or the
postponed date as agreed by the engineers. The Contractor shall pay penalty for
each project day delayed, and the penalty shall be calculated per 0.1% of the
Contract Price.

26

--------------------------------------------------------------------------------

The responsibilities of the Contractor for breach of the Agreement as agreed in
the Article 15.1 of General Terms:

The project fails to meet the quality standards due to reasons of the
Contractor, the Contractor shall rework to achieve the quality standard as set
out in the tender, and bear all the cost occurred and all the losses caused to
the Owner.

Other responsibilities of breach of the Agreement agreed by the two parties:

(1) To ensure the consistence of the project, the quality of the project and
project period, the Contractor shall ensure not to subcontract the project,
ensure the stability of the organization, ensure the quality, the progress of
the project, and the safety measures taken. If the above conditions can not be
achieved, the Contractor will be fined.

(2) The project manager shall have constructor qualification or above. The
technical leaders should have middle-level title of Engineer series or above.
The main staff in the project department comprised by the project manager and
the technical leaders (such as technicians, construction workers, quality
inspectors, document controller, and budget specialist) should be in line with
that what stated on the tender and can not be changed or replaced. The above
mentioned staff should be full-time staff and with related valid qualifications,
numbers of social security or work licenses, and should not take any part-time
jobs. Without the permission of the Owner and supervision units, the Contractor
shall not make changes to the above mentioned staff, or the Contractor would be
fined for 10000RMB per person changed. The above mentioned staff shall not leave
the construction site without reasons, or they would be fined 1000 RMB per
person per time. The Owner has the right to terminate this contract if any
serious cases happen and the contractor shall bear all liabilities.

(3) The staff engaged in special work should have valid work licenses, if any
worker be found work without licenses or valid licenses, the project department
would be fined 1000RMB per person per time. If such cases accumulated to five
times, the project should be stopped to make rectification.

(4)The Owner has the right to require the Contractor to replace the project
manager, technical leaders or other staff of the project department if they are
unqualified.

(5)For each problem found on the materials entered the construction site by the
Contractor, the Owner has the right to deduct 1000 RMB form the progress payment
and shall make no pay backs later . For each group of problems found, the Owner
has the right to deduct 10000RMB from the progress payment and shall make no pay
backs later. The unqualified material can be rejected by the Owner, and the
Contractor shall move these unqualified materials out of the construction site.
All losses should be borne by the Contractor.

41. Disputes

41.1 The two parties agree, when a dispute occurs,

(1) An agreement may be reached through negotiation;

(2) If there is no result after mediation, the fist measure of the followings
shall be used to resolve dispute.

a. Apply for arbitration to the Weinan Arbitration Committee

b. Submit to the / court

XI. Others

42. Project sub-contracting: Complying with the General Terms

43. Force Majeure

43.1 Agreement regarding the Force Majeure:

The Force Majeure includes explosion and fire explosion caused by war, riot,
falling of flying objects or other reasons not attributable to the Owner or the
Contractor, and agreed natural disasters (such as storm, snow, flood,
earthquake.)

44. Insurance

(1) The insurance coverage for the Owner:

The insurance coverage for the Owner: Complying with the Article 44.1 of the
General Terms

Before the commencement of the Project, the Owner shall purchase all insurances
for the Project hereunder, such as, the insurance for the Project and for lives
of the Contractor’s own employees, and pay related insurance expenses.

27

--------------------------------------------------------------------------------

The insurance issues the Owner entrusts the Contractor to do: No

(2) The insurance coverage for the Contractor: the Contractor must purchase
accident insurance and work related injury insurance for the construction
personnel on the construction site, and purchase property insurance for all
machines and equipment on the construction site.

45. Performance guarantee

The two parties agree to make performance guarantee for the following items.

(1) The Contractor shall make performance guarantee to the Owner in the way
that: before signing the contract, the contractor provides 2 million RMB through
check or bank draft as performance bond; the performance bond shall be valid
till the project pass the inspection for completion, and shall be 100% returned.
The Owner shall deduct agreed amount for the contractor’s breaches for this
contract. The Owner may also require the contractor to bear the liabilities for
performance guarantee if the contractor fails to perform as agreed in the
contract.

50. Copies of the Agreement

50.2 The copies of the contract: 2 originals, 6 copies

51. Supplementary Terms

51.1 In the construction process, the documents and the progress of the projects
must synchronize. Every month the supervision engineer and the management of the
Owner will inspect the construction schedule and the documents. If any problem
appears, and the Contactor fails to make corrections within a designated time,
RMB 1,000 will be fined per item per time. Before the inspection for completion
of the project, the Contractor shall provide the completed documents to the
supervision engineer as agreed in the contract. Only after the supervision
engineer issues a certificate, the Owner will organize the inspection for
completion.

51.2 The Contractor’s project manager must ensure having four days a week on the
construction site. If the project manager is absent for 3 consecutive days for
any urgent issues, he must write to the management of the Owner to ask for a
leave. If the project manager is found absent from the Site, RMB 500 will be
fined per day

51.3 The Contractor’s safety control staff must have a proficiency certificate,
and take responsible for checking the security conditions of the site and
construction personnel. If the supervision engineer or management of the Owner
find any unsafe conditions and point out to the contactor, but that the
contractor does not make any corrections immediately, the Contactor will be
fined RMB 1000 per time. The Contractor must carry out the safety work
earnestly, and shall bear all liabilities if any accidents happen.

51.4 According to the requirements of the developer, on-site electricity must
obey the rules as follows: use the three-phase fire-wire system; a machine with
a brake must take leakage protection. In addition, the Contractor must install
water and electricity indication gauge. If any accidents happen, such as
electric leakage accident, short-circuit tripping, and then cause the power
failure or effect the power utilization, RMB1,000 will be fined per time.

51.5 51.6 The Owner has the right to supervise how the Contactor pays the wage
for workers working for this project. If the Contactor is late for the payments
or does not pay the wage on time, the Owner is entitled to deliver the wage on
its behalf, and the payments will be deducted from the project payment. Besides,
the Contactor will be fined for the same amount.

51.7 In or after the completion of the construction, if someone requires arrears
from the Owner due to the Contactor’s arrears of wages of the worker and
subcontractor, it is considered to be the Contractor’s breach of contract. The
Owner has the right to terminate the Agreement. In addition, the Owner will
lodge a claim to the contractor and requires other measures of solving events

51.8 During the execution of the contract, the due project progress payment is
delayed due to the Owner’s reason, the progress payment delay is within 30 days
after the due date. The Contractor shall follow the normal construction schedule
and project management, as well as exempt the Owner’s liabilities.

28

--------------------------------------------------------------------------------

51.9 This project must pass the inspection for completion one-time in accordance
with national inspection standard. If it is unqualified for the first
inspection, the Owner will deduct 2% of the Contactor’s retention money as
penalty.

51.10 In the construction process, the Contractor shall be responsible for the
site management, ensure safe and civilized construction, and strictly comply
with the construction safety regulations

51.11 The Contractor shall not refuse temporary extra work arranged by the
Owner. The extra work cost will be settled in signed forms.

51.12 The Contractor shall unconditionally exist from the full construction site
within 15 days after early inspection for completion or within the Owner’s
prescribed period (will notify the contractor in advance). If the Contractor
refuses to leave, the Contactor will not only bear the liabilities of breaking
the contract, but also bear all results that the Owner will cease to pay the
progress payment, project settlement, and project inspection (e.g. claim issues
from a third party, etc)

51.13 The construction organizations shall be responsible for sorting, binding,
filing the project documents.

51.14 The Contractor’s personnel and device configuration must correspondent to
the ones listed on construction organization design listed on the bidding
documents. Otherwise it will be considered as a breach of contract by the
Contractor.

51.15 The Contactor shall submit the payment request for the project quantity in
this stage to the supervision engineer for auditing, together with the project
schedule. After verifying the quantity and issuing the payment certificate, the
amount of the qualified quantity (agreed price for the project quantity) of this
stage will be paid within 14 days. (Qualified project quantity is completed part
passing the inspection and having complete documents.)

51.16 Each time the Contactor submits a payment request, a written request is
required. After verification and approval of the supervision engineer and site
engineer, the Contactor may use the audited payment certificate and the invoice
with the same amount as what on the payment certificate, as the evidence to
require payment.

51.17 The Contractor shall handle the disputes well with villagers around to
ensure the construction progress and ensure not to cause losses for the Owner;
otherwise the Contractor shall compensate the Owner's losses.

51.18 Other supplemental terms will be negotiated separately.

29

--------------------------------------------------------------------------------